Exhibit 10.55


Union Bank of California


July 6, 2004



FabTech, Inc.
777 N.W. Blue Parkway, Suite 350
Lee’s Summit, Missouri 64086-5709


Attention: Carol Haverkamp
   Chief Financial Officer/Secretary
 
Dear Mr. Haverkamp:


This Covenant Agreement (this “Agreement”) is entered into as of the date set
forth above between Union Bank of California, N.A., a national banking
association (“Bank”), and FabTech, Inc., a Delaware corporation (“Borrower”),
with respect to each and every extension of credit (whether one or more,
collectively referred to as the “Loan”) from Bank to Borrower.


The Loan is evidenced by one or more promissory notes or other evidences of
indebtedness, including each amendment, extension, renewal or replacement
thereof, which are incorporated herein by this reference (whether one or more,
collectively referred to as the “Note”). Any financial statement required by
this Agreement must be prepared in accordance with generally accepted accounting
principles and in a form satisfactory to Bank. In consideration of the Loan,
Bank and Borrower agree to the following terms and conditions:


Guaranty Requirements
Borrower shall cause Diodes Incorporated, a Delaware corporation (“Guarantor”),
to execute and deliver to Bank its Continuing Guaranty (“Guaranty”), on Bank’s
standard form, in the principal amount of Five Million Dollars ($5,000,000)
(exclusive of accrued interest and Bank’s expenses, for which Guarantor shall
also be obligated).


Borrower Collateral
Borrower’s obligations and liabilities to Bank under the Note, this Agreement
and any other document, instrument or agreement executed by Borrower shall be
secured by a first priority security interest in all or substantially all of
Borrower’s personal property, pursuant to the terms and conditions of a Security
Agreement, on Bank’s standard form, executed by Borrower in favor of Bank.
Borrower hereby authorizes Bank to file a UCC-1 financing statement describing
such collateral in the office of the Secretary of State of the State of Delaware
or any other jurisdiction desired by Bank. Borrower shall execute and deliver to
Bank such other documents, instruments and agreements as Bank may reasonably
require in order to effect fully the purposes of this Agreement.


Guarantor Collateral
Guarantor’s obligations and liabilities to Bank under the Guaranty and any other
document, instrument or agreement executed by Guarantor shall be secured by a
first priority security interest in all or substantially all of Guarantor’s
personal property, pursuant to the terms and conditions of a Security Agreement,
on Bank’s standard form, executed by Guarantor in favor of Bank. By executing
the Security Agreement, Guarantor shall authorize Bank to file a UCC-1 financing
statement describing such collateral in the office of the Secretary of State of
the State of Delaware or any other jurisdiction desired by Bank. Borrower shall
cause Guarantor to execute and deliver to Bank such other documents, instruments
and agreements as Bank may reasonably require in order to effect fully the
purposes of this Agreement.



       

--------------------------------------------------------------------------------

 

FabTech, Inc.
July 6, 2004
Page 2
 
Cross-Default Provision
The occurrence of any Event of Default under the terms and conditions of the
Amended and Restated Credit Agreement shall constitute a default under this
Agreement and the Note. As used herein, the term “Amended and Restated Credit
Agreement” shall mean that certain Amended and Restated Credit Agreement dated
as of February 27, 2003, by and between Guarantor and Bank, as amended and as at
any time further amended, supplemented, extended, restated or renewed.


Financial Information
Borrower shall provide Bank with such financial statements, lists of property
and accounts, budgets, forecasts, reports and other financial information as
Bank may from time to time request.


Any provision contained within this Agreement that is in conflict with any
provision of any prior agreement between Bank and Borrower or Bank and Guarantor
shall supersede such provision of such prior agreement.


If Borrower is in agreement with the foregoing terms and conditions, please sign
and date the enclosed counterpart of this Agreement where indicated below and
return same to the undersigned as soon as possible.


Sincerely,


“Bank”


UNION BANK OF CALIFORNIA, N.A.


By:_/s/ John C. Kase
John C. Kase
Vice President




Address where notices to Bank are to be sent:


Union Bank of California, N.A.
Commercial Banking Group--
Great Los Angeles Division
445 South Figueroa Street, 10th Floor
Angeles, California 90071
Attention: John C. Kase
   Vice President
Telephone No.: (213) 236-7329
Fax No.: (213) 236-7635


Accepted and Agreed
as of July 6, 2004:


“Borrower”


FABTECH, INC.


By:_/s/ Carol Haverkamp


Title:_CFO



       

--------------------------------------------------------------------------------

 

FabTech, Inc.
July 6, 2004
Page 3
 
Printed Name:_Carol Haverkamp
Address where notices to Borrower are to be sent:


FabTech, Inc.
777 N.W. Blue Parkway, Suite 350
Lee’s Summit, Missouri 64086-5709
Attention: Carol Haverkamp
   Chief Financial Officer/Secretary
Telephone No.: (816) 251-8800
Fax No.: (816) 251-8850






 

